                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

MICHAEL SEIBERT,                           )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )   Civil Action No. 1:18-cv-818-RMC
                                           )
PRECISION CONTRACTING                      )
SOLUTIONS, LP, et al.,                     )
                                           )
             Defendants.                   )


            REPLY IN SUPPORT OF MOTION FOR EXTENSION
     OF DISCOVERY PERIOD FOR LIMITED PURPOSE OF PERMITTING
               MR. SEIBERT TO CONDUCT DEPOSITIONS

       The plaintiff, Michael Seibert (“Mr. Seibert”), by counsel, submits the following

as his reply in support of his motion for an extension of the discovery period for the

limited purpose of permitting him to conduct depositions (ECF No. 61):

       The defendants, Derrick Sieber and Precision Contracting Solutions, Inc.,

seem to oppose Mr. Seibert’s limited request for an extension of the discovery period

“because it does not also include the discovery Defendants now seek in such an

extension.” (ECF No. 63, at 3). Defendants’ request for an extension of discovery is

the subject of a separate motion (ECF No. 64), to which Mr. Seibert will be filing an

opposition. There does not appear to be any disagreement that Mr. Seibert should be

permitted to conduct depositions of the defendants and their witnesses. As such, Mr.

Seibert respectfully requests that the Court grant his motion for a limited extension

of the discovery period.

       Dated: November 8, 2019.
Respectfully submitted,


By: /s/ Timothy B. Hyland
Timothy B. Hyland
DC Bar No. 988498
HYLAND LAW PLLC
1818 Library Street, Suite 500
Reston, VA 20190
(703) 956-3566 (Tel.)
(703) 935-0349 (Fax)
thyland@hylandpllc.com


By: /s/ Michael J. Bramnick
Michael J. Bramnick
DC Bar No. 500756
Bramnick Law, LLC
4250 East West Highway, Suite 700
Bethesda, MD 20814
(310) 547-3647
mbramnick@bramnicklegal.com




2
                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 8, 2019, I caused to be filed
electronically the forgoing with the Clerk of Court for the United States District Court
for the District of Columbia using the CM/ECF system, which will in turn provide
service and an NEF to:

             Edward W. Lyle, Esquire
             1250 Connecticut Avenue N.W., Suite 700
             Washington, DC 20036




                                        _/s/ Timothy B. Hyland_________
                                        Timothy B. Hyland




                                       3
